DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
Reasons for Allowances
Regarding claims 1 and 11 the current amendment and the applicant arguments are persuasive. 
Regarding claim 1, the prior art does not disclose or suggest a fan module configured to be detachably connected to an electronic device, the fan module comprising: a circuit board assembly comprising a circuit board and an integrated circuit disposed on the circuit board, wherein the circuit board has at least one electrical contact located on a side of the integrated circuit the circuit board assembly is located between the a fan a and the pins of an electrical connector; and at least one first conductive cable electrically coupling the fan and one or more of the pins, without making electrical connection with a circuit board assembly as required in combination with other limitations of this claim. 
Regarding claim 11, the prior art does not disclose or suggest a fan module configured to be detachably connected to an electronic device, the fan module comprising:  a circuit board assembly comprising a circuit board and an integrated circuit disposed on the circuit board, wherein the circuit board has at least one electrical contact located on a side of the integrated circuit; at least one first conductive cable electrically connected between the at least one electrical contact of a circuit board and one or more of the pins of the electrical connector; and at least one second conductive cable electrically coupling the fan and one or more of the pins, without making electrical connection with the circuit board assembly as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831